Mb. Justice PIeenández,
after stating the foregoing facts, delivered the opinion of the court.
We accept substantially all the findings of fact contained in the judgment appealed from.
The proceedings brought by Román Montano Cruz to obtain a possessory title to the 61 cuerdas of land which he acquired by purchase from Alonso del Rio, and which he after-wards sold to the latter by public deed executed October 16, 1891, was sustained by the municipal court of Morovis on August 1, T888, and the title therein granted was recorded in the Registry of Property of Arecibo under date of October 11, 1888, there being no prior record in the said registry relating to the said property or any part of the same, since the deed executed April 15, 1862, whereby Victoriano Muñiz' sold to Antonio Abad Colón 53 cuerdas of land the. ownership .of which is now claimed by the plaintiff, José Esteves Torres, was recorded in the same registry under date of April 16,1894.
According to article 17 of the Mortgage Law, where any deed of conveyance of the Ownership or possession of real estate or property rights in the same has been recorded, or cautionary notice has been entered in the registry of property, no record can be made or entered of any other deed or cautionary notice bearing the same or a prior date, and whereby an incumbrance is placed upon, or a conveyance is made of such real estate or property right; and therefore the records of the 53 cuerdas of land having been entered upon the Registry of Property of Arecibo, the first in favor of Antonio Abad Colón on April 16,1894-, and afterwards in favor of his estate; and thereafter successively in favor of Graciano Archilla, Ca-milo Tábóas and José Esteves Torres, as co-owners of the said estate in' aliquot parts, when the possessory title to the 61 cuerdas of land of which the 53 cuerdas above mentioned *291formed a part, was already recorded on a prior date in favor of Bomán Montano originally, and subsequently in favor of Al-onso del Bio, by virtue of a deed of purchase, from October 11, 1888, and November 26, 1891, successively, there is no doubt that those records, made contrary to law, can have no legal effect as against Montano and Alonso unless they be first heard and defeated in a proper action.
Ownership and other real rights in real estate prescribe by possession for six years with respect both to persons present and absent, in good faith and with a proper title according to the provisions of Judicial Order of April 4, 1899, which is applicable to the case at bar; all of which requisites are present in the case of Alfonso del Bio, since in taking into consideration the prior acquisition, Bomán Montano acquired the 61 cuerdas of land by purchase under a public deed executed October 16,1891, the possessory title to which land Mon-tano already had recorded in the registry of property since October 11, 1888. Montano’s possession, as well as that of Alonso, has been in good faith, which is always presumed in the absence of proof to the contrary. And finally, since the recordation of the possessory title in the registry in favor of Montano, and which possession necessarily favors his predecessor in interest, Alonso del Bio, up to the time when Emilio Torres delivered the 61 cuerdas to José Esteves Torres, a much longer period of time than six years has elapsed, which is the time required for prescription by the Judicial Order above cited, and it cannot be alleged against Alonso del Bio that Emilio Torres was in possession for a long time, as that possesssion prejudices the interests of José Esteves Torres, whereas neither he nor his predecessors in interest made any effort to interrupt the same, and it favors Alonso del Bio, in whose favor Montano executed a deed of sale on October 16, 1891, because Emilio Torres himself agreed to it, as appears from the evidence introduced at the trial.
Furthermore, José Esteves Torres has not proved his *292ownership of the whole tract of 61 cuerdas of land to which a possessory title is held by Alonso del Rio, as the instruments the validity of which he alleges in support of his complaint refer to the undivided co-ownership acquired by the successive conveyances made by several of the heirs of Antonio Abad Colón in the 53 cuerdas of land which was at one time the property of Victoriano Muñiz. And no partition or award having been made of the property of the said Colón, the heirs, and therefore, José Esteves Torres, their successor in interest, are without a title of ownership to each and every one of the 61 cuerdas of land, according to the provisions of article 1068 of the Civil Code'.
Acts of possession performed or consented to by the person in possession of a thing, which does not belong to him, as a mere tenant to enjoy or retain it in whatever capacity, do not bind or prejudice the owner, unless he has expressly empowered him to perform such acts, or ratifies the same after they have been performed. For these reasons, in.accordance with the legal provision contained in article 463 of the Civil Code, Alonso del Rio being as he was, in possession in tlie capacity of owner, of the 61 cuerdas of land, with a title recorded in the registry of property, acts performed by Emilio Torres who was a mere tenant thereof, he having complied with the demand to vacate made in the name of José Esteves Torres, and consenting thereto, are not binding upon Alonso del Rio who should be reinstated in the possession of the land, in accordance with the provisions of article 446 of the Code-above mentioned.
In view of the foregoing facts, we cannot hold the proceedings, contracts and records to be null and void, as prayed for in the complaint.
After reviewing the authorities cited, and other articles of the Civil Code and the Mortgage Law which are applicable to the case, we adjudge that we should affirm and do affirm the judgment appealed from, and which was rendered by the Dis*293trict Court of Arecibo on January 17th., last, and tax the costs of the appeal against the appellant, José Esteves Torres. The record herein is ordered to be returned to the said court, together with the proper certificate.
Chief Justice Quiñones and Justices Figueras and Mac-Leary concurred.
Mr. Justice Sulzbacher did not sit at the hearing in this case.